Citation Nr: 1048449	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  09-07 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to increased death pension benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1943 to December 
1945.  He passed away in May 2006.  The appellant seeks benefits 
as the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the claim.

The appellant was initially scheduled for a hearing before the 
Board in Nashville, Tennessee on July 21, 2010.  However, on a 
statement dated on July 20, 2010, the appellant's representative 
indicated that the appellant requested that her hearing be 
rescheduled.  The appellant was then scheduled for a Board 
hearing on November 16, 2010.  However, she did not report to the 
hearing, and has not provided an explanation for her absence.  As 
such, the appellant's request for a hearing is deemed withdrawn.  
See 38 C.F.R. § 20.702(d) (2010). 

In claim received in June 2006, the appellant sought 
entitlement to special monthly pension (SMP) benefits 
based on the need for aid and attendance or housebound 
status.  This claim was denied by a February 2007 rating 
decision, and there is no record that the appellant ever 
appealed this denial.  In her substantive appeal that was 
received in February 2009 (and which was intended to 
perfect the appeal of the captioned issue in this case), 
the appellant  reported that she was crippled and 
housebound.  It appears that the RO construed such as a 
new claim of entitlement to SMP benefits based on the need 
for aid and attendance or housebound status, as the RO 
mailed the appellant a letter in March 2009 notifying the 
appellant of the requirements of such benefit.  However, 
it does not appear that this issue has been adjudicated 
yet by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Since June 1, 2006, the appellant has been paid the highest rate 
of pension for a surviving spouse with no dependents and no 
income.


CONCLUSION OF LAW

The criteria for entitlement to increased death pension benefits 
have not been met.  38 U.S.C.A. §§ 1503, 1541, 7104(c) (West 2002 
& Supp. 2010); 38 C.F.R.            §§ 3.3(b)(4), 3.21, 3.23, 
3.271, 3.272, 20.101(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), describes the 
notification and assistance obligations owed to claimants by VA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2010).  
However, the Court of Appeals for Veterans Claims has held that 
the VCAA statutory and regulatory provisions do not apply to a 
claim if resolution of that claim is based on statutory 
interpretation alone, rather than consideration of the factual 
evidence.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  
In the instant case, the essential facts are not in dispute.  
Resolution of the appeal is dependent upon the interpretation of 
the regulations pertaining to death pension rates.  Therefore, 
the Board concludes that no further action is required under the 
VCAA, since all evidence needed to adjudicate the claim is of 
record and before the Board.

Increased Death Pension Benefits

By a February 2007 decision letter, the appellant was awarded 
death pension benefits.  The appellant now seeks entitlement to 
increased death pension benefits.  In support of her claim, it 
appears that she filed an Eligibility Verification Report (EVR), 
VA Form 21-0519, with the RO in July 2007.  

A December 2008 Statement of the Case (SOC) indicates that the 
appellant's her EVR was received on July 19, 2007 and that the RO 
sent the appellant a decision letter dated on July 24, 2007, 
informing the appellant that her EVR did not demonstrate that she 
was entitled to increased death pension benefits.  Specifically, 
the SOC indicates that the RO informed the appellant that she was 
being paid the highest rate of pension for a surviving spouse 
with no dependents and no income and that medical expenses only 
affected the death pension rate paid if the recipient of such 
benefits reported income.  The SOC indicates that the appellant 
filed a Notice of Disagreement (NOD) on May 12, 2008.  The 
appellant filed a Substantive Appeal on February 23, 2009.

A careful review of the claims file does not reveal either the 
EVR, decision letter, or NOD.  However, there is a presumption of 
regularity under which it is presumed that government officials 
"have properly discharged their official duties."  Woods v. 
Gober, 14 Vet. App. 214, 220 (2000) citing INS v. Miranda, 459 
U.S. 14, 18 (1982); United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994) (holding that VA need only mail notice to the last 
address of record for the presumption to attach).  The United 
States Court of Appeals for Veterans Claims has "applied the 
presumption of regularity to all manner of VA processes and 
procedures."  Woods, 14 Vet. App. at 220; see Schoolman v. West, 
12 Vet. App. 307, 310 (1999) (applying the presumption as to 
whether the RO sent to claimant the application form for 
dependency and indemnity compensation); see also Butler v. 
Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (holding that the 
presumption of regularity presumed that VA had properly 
discharged it responsibilities by attaching a copy of the notice 
of appellate rights to the notification letter).  The presumption 
of regularity in the administrative process may be rebutted by 
clear evidence to the contrary."  Schoolman, 12 Vet. App. at 
310.

In this case, based on the presumption of regulatory in the 
administrative process, the Board concedes that the appellant 
submitted an EVR in July 2007 demonstrating her medical expenses 
and thus asserting her right to increased death pension benefits.  
The Board also concedes both that the RO denied her claim by a 
July 2007 letter and that the appellant submitted a timely notice 
of disagreement in May 2008.  Without such actions, the Board can 
find no reason why the RO would have generated the December 2008 
statement of the case and accepted the appellant's February 2009 
substantive appeal.  

The Board finds that, in this case, the December 2008 statement 
of the case provides enough information to decide the claim.  
While some of the procedural and evidentiary documents in the 
present case are not available for the Board's review, it is 
significant that the December 2008 statement of the case 
sufficiently described the contents of the appellant's submission 
and the contents of the decision letter mailed to her, and 
indicated that the appellant disagreed with such decision letter.  
There remains no indication that the Board has not been apprised 
of the appellant's contentions, including the evidentiary support 
submitted by the appellant.  A remand for the sole purpose of 
locating the EVR, decision letter, or notice of disagreement 
would serve no purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the appellant 
are to be avoided).  Essentially, the appellant contends that she 
has no income, and the RO has acknowledged that the appellant 
does not in fact have any income by paying her at the pension 
rate for a person with no income.  As such, neither the EVR, nor 
the notice of disagreement, could show that the appellant 
receives less income than thought, as it is already conceded that 
she has no income. 

Death pension benefits are generally available for surviving 
spouses, as a result of a veteran's non-service connected death.  
38 U.S.C.A. § 1541(a).  An appellant is entitled to these 
benefits if a veteran served for 90 days or more, part of which 
was during a period of war; or, if a veteran served during a 
period of war and was discharged from service due to a service-
connected disability or had a disability determined to be 
service-connected, which would have justified a discharge for 
disability; and, if the appellant meets specific income and net 
worth requirements.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 
3.3(b)(4).

A surviving spouse who meets these requirements will be paid the 
maximum rate of death pension, reduced by the amount of countable 
income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining 
income for this purpose, payments of any kind from any source are 
counted as income during the 12-month annualization period in 
which received unless specifically excluded.  38 U.S.C.A. § 1503; 
38 C.F.R.           § 3.271.  In determining annual income, all 
payments of any kind or from any source including salary, 
retirement or annuity payments, or similar income, which has been 
waived, shall be included except for listed exclusions.  See 38 
U.S.C.A.     § 1503(a); see also 38 C.F.R. § 3.271(a).

Medical expenses in excess of five percent of the maximum income 
rate allowable, which have been paid, may be excluded from an 
individual's income for the same 12-month annualization period; 
to the extent they were paid.  38 C.F.R.                   § 
3.272(g)(1)(iii).  The rates of death pension benefits are 
published in tabular form in appendix B of Veterans Benefits 
Administration Manual M21-1 (M21-1), and are given the same force 
and effect as if published in the Code of Federal Regulations.  
38 C.F.R. § 3.21.  

Based on the foregoing, while the appellant's July 2007 EVR is 
not currently before the Board, such EVR, regardless of the 
medical expenses claimed, could not serve as a basis for 
increased death pension benefits; as the RO informed the 
appellant, she is currently in receipt of the highest pension 
rate for a surviving spouse with no dependents and no income.  As 
the appellant has no income, there is no income or exclusions to 
such income to consider in the calculation of her death pension 
rate.  Thus, the appellant's medical expenses are moot.  Only if 
the appellant had reported income, would the RO use the 
appellant's medical expenses to lower her countable income in 
order to calculate the appropriate rate of pension paid.  

The Board is bound by VA regulations.  38 U.S.C.A. § 7104(c); 38 
C.F.R.                § 20.101(a).  Here, the regulatory 
criteria, or in this case, the relevant provisions of the 
Veterans Benefits Administration Manual, given the same force and 
effect as regulations, governing the maximum amount of death 
pension allowable and the method by which income is counted, are 
clear and specific. 

Although the Board is sympathetic to the appellant's financial 
difficulties and medical expenses, it is bound by the law, and 
this decision is dictated by the relevant statutes and 
regulations.  The Board is without authority to grant benefits 
simply because it might perceive the result to be equitable.  See 
38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board further observes that "no equities, no matter 
how compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

Pursuant to the regulatory criteria, there is no basis upon which 
to grant the appellant increased death pension benefits; as the 
operation of law in this case is dispositive.  Therefore, the 
appellant's claim must be denied based on a lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Moreover, because the law, rather than the facts in this case, is 
dispositive, the benefit of the doubt provisions set forth in 38 
U.S.C.A. § 5107(b) are not for consideration.  As such, the 
appellant's appeal is denied.


ORDER

Increased death pension benefits are denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


